Per Curiam,
The seventh section of the Act of May 13, 1887, P. L. 108, provides “ that npon sufficient cause being shown, or proof being made to the said court, that the party holding a license has violated any law of this commonwealth relating to the sale of liquors, the court of quarter sessions shall, upon notice being given to the person so licensed, revoke the said license.” This provision is mandatory; that is to say, when a petition alleging all the essential jurisdictional facts, and duly verified, is presented to the court it has nb discretionary power to refuse to hear the case. The statute does not make the conviction of the licensee a condition precedent to the exercise of the power conferred upon the court; therefore it is not necessary to aver it in the petition. It follows that it was error to refuse to grant the rule prayed for. It appears, however, by the record, that, before this appeal came on to be heard, or could, by any possibility, have been brought to a hearing, the license expired by its own limitation. In view of this fact it would be a vain thing to reinstate the rule. We have briefly but sufficiently stated our conclusions upon the question raised by the assign ments of error, but for the reason last stated the appeal is dismissed.